DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2016/0095488 (hereafter Lee et al.).

Regarding Claim 1, Lee et al. teaches:
Claim 1 (Original): An electric vacuum cleaner (vacuum cleaner 1) comprising: 
a rechargeable battery (battery 120); 
an electric blower (suction motor 160) that generates negative pressure by consuming electricity stored in the rechargeable battery; and 
a controller (controller 150) configured to control driving of the electric blower, and change discharge current of the rechargeable battery (starting or stopping) based on difference between a terminal voltage of the rechargeable battery while the electric blower is stopped and a terminal voltage of the rechargeable battery after a predetermined time has elapsed since the electric blower has been started up (Paragraph [0038] - The controller 150 may determine a time of stopping the suction motor 160 based on the remaining amount of the battery 120. The controller 150 may control the display unit to display information regarding the necessity of charging of the battery 120 when the remaining amount of the battery 120 reaches a reference voltage. The reference voltage may be stored in a memory 180.)(see discussion below).

As disclosed by the capability of the controller described in Paragraph [0038], Lee et al. discloses a controller that is configured with a reference voltage and a battery management system 130 that is able to measure real-time voltage.  Despite the difference in wording, it would have been obvious to one with ordinary skill in the art at the time of the invention that the controller is configured to predetermine a time to stop (change the discharge current of) the motor based 

Regarding Claim 2, Lee et al. teaches:
Claim 2 (Original): The electric vacuum cleaner according to claim 1, wherein the controller is configured to change the discharge current of the rechargeable battery when the difference is larger than a predetermined threshold value (Paragraph [0049]-[0050] - The controller 150 determines whether a voltage of one or more of the plurality of battery cells is less than or equal to the reference voltage (S17). As a result of the determination in operation S17, if the voltage of one or more of the plurality of battery cells is less than or equal to the reference voltage, the controller 150 may stop an operation of the suction motor 160 (S18)).  

Regarding Claim 3, Lee et al. teaches:
Claim 3 (Currently Amended): The electric vacuum cleaner according to claim 1 



Regarding Claim 6, Lee et al. teaches:
Claim 6 (New): The electric vacuum cleaner according to claim 2, wherein the controller is configured to change the discharge current of the rechargeable battery based on the difference each time the controller starts the electric blower (Paragraph [0038] - The controller 150 may determine a time of stopping the suction motor 160 based on the remaining amount of the battery 120. The controller 150 may control the display unit to display information regarding the necessity of charging of the battery 120 when the remaining amount of the battery 120 reaches a reference voltage. The reference voltage may be stored in a memory 180.)(see discussion below).

It would have been obvious to one with ordinary skill in the art at the time of the invention that the controller is configured to, after each time it starts up, predetermine a time to stop (change the discharge current of) the motor based on the difference between the reference voltage and measured voltage after startup with the motivation to allow the controller to protect the device from damaging the batteries with an excessive discharge.

Claims 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2016/0095488 (hereafter Lee et al.) in view of Ishizawa JP 2004057367 A (hereafter Ishizawa).

Regarding Claims 5, 8, 9, and 11, Lee et al. discloses a battery powered electric vacuum cleaner according to Claims 1-3 and 6 as previously presented.  Lee et al. does not disclose “wherein the controller is configured to continue the driving of the electric blower until a determination time longer than the predetermined time elapses, even when a terminal voltage of the rechargeable battery is equal to or smaller than a discharge cut-off voltage”.  The reference Ishizawa discloses a battery powered electric vacuum cleaner 1 that includes “an invalidation part 24 which blocks the reception of a detection signal inputted from a battery voltage detection circuit 21 for a specified period of time based on operation of starting the electric fan 16 at an operating part 13. Even when the battery voltage temporarily drops down below the reference voltage immediately after the start of the operation, the invalidation part 24 prevents the control means 17 from stopping the discharge of the secondary batteries 15 responding to the drop in the voltage to or below the reference voltage.”  In other words Ishizawa which enables the proper operation of an electric fan irrespective of a function of protecting batteries by preventing the inrush current during start up from triggering device shutdown.  The Lee et al. reference includes a controller to protect the batteries, however, the device does not disclose the ability to temporarily block the response to a drop in voltage below the reference voltage during start up.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the controller of the Lee et al. . 

Allowable Subject Matter
Claims 4, 7, 10, and 12 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include controllers with voltage measurement and motor control.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723